DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (U.S. Pat. App. Pub. No. US 20190325633 A1; hereinafter "Miller"), and further in view of Bigontina et al. (U.S. Pat. App. Pub. No. US 11062476 B1; hereinafter "Bigontina").

	Regarding claim 1, Miller teaches a computer-implemented method for generating an animation control rig configured to manipulate a non-rigid portion of a digital character (Miller, ¶ [0148], rigging for animation (e.g., facial movements) (i.e., non-rigid portion) of a virtual character), the method comprising: 
associating a control shape with the non-rigid portion of the digital character (Miller, ¶ [0177], the locations of the sliders (i.e., control shapes) are assigned based on action units (AUs) (i.e., areas of motion) of a facial action coding system (FACS)); 
accepting a signal from a user input control to move the control shape to specify a new pose for the non-rigid portion of the digital character (Miller, ¶ [0178], The sliders 1104, 1108 (i.e., input control) can be adjusted electronically (i.e., signal) to control the deformation of the avatar's mesh (i.e., new pose). The controls (e.g., facial rig parameters 1104, 1108) can be driven in real time by the facial rig 1100 and can be parameterized to a normalized value, such as between −1 and 1 or between 0 and 1. By normalizing the controls, the values can be used from rig to rig; ¶ [0181], the sliders 1104, 1108 can be mapped to the user); 
traversing a hierarchical node graph representing a plurality of animation control points associated with the new pose (Miller, ¶ [0124], a hierarchical set of interconnected joints (e.g., a core skeleton) (i.e., hierarchical node graph) for animating the mesh); 
identifying a plurality of nodes that are implicated in moving the digital character to the new pose (Miller, ¶ [0152], a skeletal system of joints (i.e., nodes) can be hierarchical with, for example, parent-child relationships among joints. When a transform (e.g., a change in position and/or orientation) is applied to a particular joint in the skeletal system, the same transform can be applied to all other (i.e., identified) lower-level joints within the same hierarchy); 
using the implicated nodes to display the new pose for the non-rigid portion of the digital character (Miller, Fig. 5, ¶ [0105], generating virtual content/perform action based on command; ¶ [0152], when a particular translation and/or rotation transform is applied to the shoulder joint, the same transform can also be applied to the elbow joint and the wrist joint such that they are translated and/or rotated in the same way as the shoulder); and
accessing predefined data from a data store in response to a user selection (Miller, ¶ [0132], receiving input from user regarding the environment of the user using knowledge already possessed in the map database (i.e., data store); ¶ [0109], topographical mapping; ¶ [0130], the environment may also use a topological map (i.e., predefined data) for localization purposes); and
using the predefined data to generate elements of a scene (Miller, ¶ [0109], topographical mapping; ¶ [0130], the environment (i.e., scene) may also use a topological map for localization purposes; ¶ [0132], for example, the desired virtual scene (e.g., user in CA) may be displayed at the appropriate orientation, position, etc., in relation to the various objects and other surroundings of the user in New York).
For additional teachings of the prior art, Bigontina also teaches a hierarchical node graph representing a plurality of animation control points (Bigontina, col. 12, ll. 53-65, tree data structure with root nodes and child nodes).
Miller and Bigontina (hereinafter "Miller-Bigontina") are analogous because they are directed at generating pose information. It would have been obvious before the effective filing date of the claimed invention to combine the cited references. One reason would have been to help with generating body pose information. Bigontina, col. 2, ll. 63-65.

	Regarding claim 2, Miller-Bigontina teaches the method of claim 1, wherein the digital character includes a skeleton (Miller, ¶ [0149], skeletal system), wherein the control shape is adapted to handle an area of motion (Miller, Fig. 11, ¶¶ [0177], the locations of the sliders are assigned based on action units (AUs) (i.e., areas of motion) of a facial action coding system (FACS)).

	Regarding claim 3, Miller-Bigontina teaches the method of claim 1, wherein the non-rigid portion includes a belly (Bigontina, col. 6, ll. 14-16, the tree data structure 100 includes a torso edge 128 that represents a torso (i.e., belly) of the person).

	Regarding claim 4, Miller-Bigontina teaches the method of claim 1, wherein the non-rigid portion includes a tail (See treatment of claim 1. Additionally, one of ordinary skill in the art would find it obvious to extend Miller-Bigontina to cover additional body parts: “…similar techniques can also be applicable to the animation of other types of virtual characters, such as, e.g., animals, fictitious creatures, objects, etc.” (Miller, ¶ [0052]) and “…the method 300 includes instantiating the tree data structure with additional nodes that represent joints in the foot (e.g., toe joints) or hand (e.g., finger joints)” (Bigontina, col 13, ll. 1-5).).

	Regarding claim 5, Miller-Bigontina teaches the method of claim 1, wherein the non-rigid portion includes lips (Miller, ¶ [0179], lips).

	Regarding claim 6, Miller-Bigontina teaches the method of claim 5, wherein the non-rigid portion includes a face (Miller, ¶ [0179], face).

	Regarding claim 7, Miller-Bigontina teaches an apparatus including a processor configured to perform the actions recited in claim 1 (Miller, ¶ [0357], processor).

	Regarding claim 8, Miller-Bigontina teaches one or more non-transitory processor-readable media including instructions executable by one or more processors to perform the actions recited in claim 1 (Miller, ¶ [0357], processor with memory executing instructions).

Regarding claim 9, Miller-Bigontina teaches the method of claim 1, wherein the predefined data comprises coordinates of a coastline (Miller, ¶ [0109], topographical mapping. Note: as obvious to one of ordinary skill in the art, a topographic map contains, among other things, a coordinate system such as longitude and latitude, of land features, including a coastline.1).

Regarding claim 10, Miller-Bigontina teaches the method of claim 9, further comprising: generating background elements of a scene using the coordinates of a coastline (Miller, ¶ [0132], For example, the desired virtual scene (e.g., user in CA) may be displayed at the appropriate orientation, position, etc., in relation to the various objects and other surroundings of the user in New York.).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU NGUYEN whose telephone number is (571)270-3982. The examiner can normally be reached 9AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VU NGUYEN/Primary Examiner, Art Unit 2619                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Topographic map (https://en.wikipedia.org/w/index.php?title=Topographic_map&oldid=965273312; copy attached).